DETAILED ACTION
Summary
	This is a non-final Office action in reply to the Response to Restriction/Election Requirement filed 14 October 2022 for the application filed 08 May 2020. Claims 1-14 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (CON of PCT/JP2018/041284, filed 07 November 2018) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority (JP2017-215984, filed 08 November 2017; JP2017-215975, filed 08 November 2017; JP2017-215977, filed November 08 2017) under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Information Disclosure Statement
The information disclosure statement filed 27 September 2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. Namely, Non-Patent Literature entry #1 is not in English and no explanation of relevance has been provided.

Election/Restrictions
Applicant’s election without traverse of Invention I, Claims 1-4 and 6-14, in the reply filed on 14 October 2022 is acknowledged. Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
The Examiner had previously required an election among patentably distinct species for the perforation/incision target part of Claim 8. However, upon further consideration, in light of the allowability of parent Claim 6, this species election is withdrawn.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “A chromatographic test device”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 6, the term “more easily” is a relative term which renders the claim indefinite. The term “more easily” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear to what degree the claimed “perforation/incision target part” is “more easily” perforated or incised by the perforation/incision part when compared with “other parts” of the chromatography support, e.g., twice as likely, five times as likely, etc.? Claims 7-9 are also rejected due to their dependence on Claim 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over YOU et al. (US PGPub 2009/0181388 A1).
Regarding Claim 1, YOU discloses an enclosed device for rapid detection of a product of PCR amplification (i.e., a test device; p0011). Briefly, said device comprises a cassette having a port into which a container containing target nucleic acid amplification product in a fluid is placed, a sealable outer casing into which the cassette is placed, a cutting device that punctures the container, and a detection strip in proximity to the container such that the liquid contacts the detection strip when the container is punctured (p0012). Advantageously, the disclosed device reduces the risk of cross-contamination, offers simple and quick operability, decreased detection costs, and improved reliability (p0015).
	As shown in FIG. 1 and described in p0028, the device comprises an inner core (i.e., a housing; 1), which comprises a fixing case (2) and a base (5). The fixing case (i.e., a supporting part; 2) includes two openings to house a washing buffer vacuole (3) and a reaction tube (11) (i.e., a container accommodating a liquid used for chromatography) containing amplification product (i.e., a supporting part that supports a container). The base (5) includes a washing buffer container (21) with a puncture needle (4), an amplification product container element (22) (i.e., wherein the supporting part comprises a container guide) with a blade piercing element (9) (i.e., a blade with an edge provided thereon), sealing diaphragm (6), and a test strip sealing part (14) having a test strip (13) sealed within. Additional elements include an outer casing (15) of the device, which includes a cover (16) and a fixing case pressing part (17).
	In use, a reaction tube (11) is placed in the fixing case (2); fixing case (2) is then placed inside the outer casing (15). The cover (16) is closed over the fixing case (2) until fastened, and pressing part (17) subjects the reaction tube (11) to a pressing force which causes the blade (9) on the base to puncture or cut the reaction tube (11) (i.e., a first position where one end of the container faces the blade edge to a second position where the container is incised by the blade from the one end of the container). Samples contained in the reaction tube (11) subsequently leak out and are absorbed by the test strip (13) (p0037).
YOU is deficient in explicitly disclosing that a ratio of the maximal length of an incision formed on the container in the guiding direction when the container is supported by the supporting part and guided from the first position to the second position (D) to the length of the container supported by the supporting part in a direction guided by the container guide (M) is 0.2 or greater.
However, as shown in FIG. 1, the blade (9) has a relative height to the reaction tube (11) that is approximately 1/3 that of the reaction tube. One of ordinary skill in the art prior to the effective filing date of the claimed invention would have found it obvious to use the scale of the drawings as a starting point in their design process, specifically in providing a ratio of D/M of 0.2 or greater. While patent drawings may not be to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims. See In re Mraz, 173 USPQ 25 (CCPA 1972). Based on FIG. 1 of YOU, the height of blade (9) is less than that of reaction tube (11), and the height of blade (9) is also of some significant length; thus, one of ordinary skill in the art would have found it obvious that a ratio D/M as described above is 0.2 or greater.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Regarding Claim 2, as explained in the rejection of Claim 1, YOU makes obvious the claimed test device of Claim 1. YOU is deficient in explicitly disclosing that a maximal length in the vertical direction of an incision formed on the container when the container is guided from the first position to the second position (B) is greater than a distance in a vertical direction from the one end of the container to a liquid surface when the liquid is accommodated in the container (A).
However, depending on the amount of liquid contained in the container, the length from the end of the container to the liquid surface will vary (i.e., length A). Thus, this limitation is directed toward materials or articles worked upon. The inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims (In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); MPEP §2115). The manner or method in which an apparatus is to be utilized is not subject to the issue of patentability of the apparatus itself (In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); MPEP §2115). Because the claimed invention is directed toward a test device and not the material with which the test device is assaying, the limitations directed toward a distance in the vertical direction from the one end of the container to the liquid surface is considered a limitation dependent on material or article worked upon, namely, a liquid, and further, a method step in which the apparatus is utilized. Such a limitation is not subject to patentability because it does not structurally or functionally limit the claimed test device.
	Regarding Claim 10, as explained in the rejection of Claim 1, YOU makes obvious the claimed test device of Claim 1 (the piercing element blade (9) is considered the claimed perforation/incision part that perforates or incises the container supported by the supporting part). YOU further discloses that when the blade (9) punctures or cuts the reaction tube (7), the amplification product is absorbed onto a sample pad of the test strip (13) and subsequently, by capillary action, moves from one end of the test strip to the other end (p0037). This taught capillary action is commonly known to one of ordinary skill in the art to be due to the presence of hydrophilic surfaces. Thus, the test strip of the device is considered to be hydrophilic and hence, has the property of a water contact angle no greater than 90°. Thus, the claimed limitation that a surface of the housing and/or a surface of the chromatography support with which the liquid leaked from the container comes into contact has a water contact angle of 90 degrees or smaller is inherently obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention.
	Regarding Claim 11, YOU makes obvious the test device of Claim 10. The limitation “wherein the surface of the housing and/or the surface of the chromatography support having a water contact angle of 90 degrees or smaller is treated by a hydrophilic treatment” is directed toward a product-by-process limitation. Because the prior art discloses a product that appears to be the same as the product set forth in this product-by-process claim, although produced by a different process, the claim is directly read on by the prior art (see In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985); MPEP §2113). Additionally, although the immediate claim is a product-by-process claim and is limited by and defined by its process, the determination of patentability is based on the product itself, not on the method of production. Thus, this process limitation does not further limit the claimed product.

Claim(s) 3, 4, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over YOU et al. (US PGPub 2009/0181388 A1), as applied to Claims 1 and 2 above, and further in view of WICKSTEAD et al. (US PGPub 2005/0142031 A1).
Regarding Claims 3 and 13, YOU makes obvious the test devices of Claims 1 and 2, respectively. YOU discloses the piercing element is a blade (9) and is located at the bottom of the amplification product container element (22) of the base (5) (i.e., an inner wall surface of the housing comprises a fixing part that flanks the blade in a thickness direction to fix the base end of the blade formed thereon; the blade… compris[es]… a base end on the other side; p0028) but fails to disclose the blade is a plate-like blade comprising the edge on one side.
WICKSTEAD discloses a similar testing device for the detection of a target product (p0038). The device includes a buffer container 30 with a pierceable membrane 38 (p0051) and a piercing member 43 (p0056). Piercing member 43 includes an upper sharp piercing edge 44 that contacts and pierces the pierceable membrane 38 (i.e., the blade is a plate-like blade comprising the edge on one side; FIGs. 10 and 11; p0056). Advantageously, the piercing member 43 shape facilitates the flow of fluid from the container (p0056). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to design the blade as claimed and disclosed by WICKSTEAD for the device taught by YOU.
Modified YOU is deficient in disclosing the fixing part of the inner wall surface comprises a tapered end that makes a dimension of the fixing part in the thickness direction of the blade to become smaller toward the blade edge. However, such a limitation is directed toward geometric shapes obvious to one of ordinary skill in the art. The configuration of the claimed invention is a matter of choice which one of ordinary skill in the art prior to the effective filing date of invention would have found obvious absent persuasive evidence that the claimed particular configuration was significant and would yield unexpected results (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); MPEP §2144.04).
Regarding the limitation “when the container is supported by the supporting part and guided from the first position to the second position, the tapered end of the fixing part is inserted into the incision formed on the container” is directed toward a manner with which the claimed device is used. The manner or method in which an apparatus is to be utilized is not subject to the issue of patentability of the apparatus itself (In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); MPEP §2115).
Regarding Claims 4 and 14, modified YOU makes obvious the test devices of Claims 3 and 13, respectively. WICKSTEAD further discloses that the shape of the piercing member 43 facilitates the flow of fluid from the container (p0056). The prior art fails to explicitly disclose the tapered end of the fixing part has a concave-convex surface that is protruded and/or recessed in the thickness direction of the blade.
However, such a limitation is directed toward the geometric configuration of the fixing part. The configuration of the claimed invention is a matter of choice which one of ordinary skill in the art at the time of invention would have found obvious absent persuasive evidence that the claimed particular configuration was significant and would yield unexpected results (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); MPEP §2144.04). Further, WICKSTEAD teaches that the piercing member 43 should be shaped to facilitate the flow of fluid from the container (p0056), i.e., a curved blade would enhance fluid flow more so than a straight blade, which would imply that the fixing part of the blade would similarly follow such a curved design.

Allowable Subject Matter
Claim 6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 7-9 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The claimed invention is directed to a test device that comprises a housing that accommodates a testing container containing a liquid to be tested, a chromatography strip for testing the liquid, and a perforating element (e.g., a blade). While these elements are known in the art (see YOU et al., US PGPub 2009/0181388 A1), the additional limitation requiring that the perforating element perforates/incises the container and the chromatography strip is not taught or made obvious in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777